Case 1:18-cv-06127-CBA-RML Document 46 Filed 06/12/19 Page 1 of 27 PageID #: 458



 Henry R. Kaufman, P.C.
 Henry R. Kaufman (HK-7283)
 60 East 42nd Street
 New York, New York 10165
 (212) 880-0842
 Attorneys for Plaintiff

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  __________________________________
  MONICA MORRISON,                    )   CASE NO. 1:18-cv-06127 (CBA)(RML)
                                      )
                          Plaintiff,  )                                   )
                                      )
                                      )
                    v.                )
                                      )
  ROBERT LANGRICK,                    )
                                      )
                          Defendant.  )
  ____________________________________)




                     REPLY MEMORANDUM OF LAW IN SUPPORT OF
                         OF PLAINTIFF MONICA MORRISON’S
                 MOTION TO DISMISS THE DEFAMATION COUNTERCLAIMS
Case 1:18-cv-06127-CBA-RML Document 46 Filed 06/12/19 Page 2 of 27 PageID #: 459




                                                     TABLE OF CONTENTS


 PRELIMINARY STATEMENT ....................................................................................................1

 SUMMARY OF ARGUMENT .......................................................................................................2

 ARGUMENT ...................................................................................................................................3

       POINT I. FALSITY IS THE SINE QUA NON OF A DEFAMATION CLAIM, AND
       IT IS MR. LANGRICK’S BURDEN TO ESTABLISH NOT ONLY THE FALSITY
       BUT THE “SUBSTANTIAL FALSITY” OF THE ALLEGED DEFAMATIONS;
       YET BASED ON HIS OWN PLEADED ADMISSIONS IT IS CLEAR THAT
       HE CANNOT MEET THAT BURDEN ..................................................................................3

       POINT II. UNDER NEW YORK’S HIGHLY-PROTECTIVE
       CONSTITUTIONAL REGIME PROTECTING STATEMENTS OF OPINION,
       AND BASED ON MR. LANGRICK’S OWN PLEADED ADMISSIONS,
       MS. MORRISON IS ABSOLUTELY PRIVILEGED TO HOLD AND TO STATE
       HER WELL-SUPPORTED OPINION, BASED ON THOSE ADMITTED FACTS,
       THAT THE DRUNKEN SEXUAL ACTIVITY SHE EXPERIENCED AT THE
       HANDS OF MR. LANGRICK WAS “SEXUAL ASSAULT” OR INDEED “RAPE” ..........9

       POINT III. AS A MATTER OF LAW, THE PLEADINGS THEMSELVES
       ESTABLISH MS. MORRISON’S QUALIFIED PRIVILEGE WITH REGARD TO
       THE BLOOMBERG CALL ...................................................................................................15

       CLOSING STATEMENT ......................................................................................................20

 CONCLUSION ..............................................................................................................................22
Case 1:18-cv-06127-CBA-RML Document 46 Filed 06/12/19 Page 3 of 27 PageID #: 460



                                              TABLE OF AUTHORITIES

 Cases

 Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) ........................................................................17

 Brian v Richardson, 87 N.Y.2d 46 (1995) ...............................................................................11, 14

 CACI Premier Tech., Inc. v. Rhodes, 536 F.3d 280 (4th Cir. 2008) ...............................................6

 Ferguson v. Sherman Square Realty Corp., 30 A.D.2d 287 (1st Dept. 2006) .........................15, 18

 Garson v. Hendlin, 141 A.D.2d 55 (2d Dept. 1988) ................................................................15, 18

 Gross v. New York Times Company, 82 N.Y.2d 146 (1993) .................................................11, 14

 Harris v. Hirsh, 228 A.D.2d 206 (2d Dept. 1996) .........................................................................20

 Immuno AG v. Moor-Jankowski, 77 N.Y.2d 235, cert. denied,
      500 U.S. 954 (1991) .................................................................................................9, 12, 14

 Johnson v. MediSys Health Network, No. CV-10-1596, 2011 WL 4101323,
       2011 U.S. Dist. LEXIS 156828 (E.D.N.Y. Sept. 8, 2011).................................................15

 Liberman v. Gelstein, 80 N.Y.2d 429 (1992) .........................................................................15, n.5

 Mann v. Abel, 10 N.Y.3d 271 (2008) ............................................................................................11

 Masson v. New Yorker Magazine, Inc., 501 U.S. 496 (1991).........................................................6

 Mr. Chow of N.Y. v. Ste. Jour Azur S.A., 759 F.2d 219 (2d Cir. 1985) ................................14, n.4

 M.V.B. Collision Inc. v. Kirchner, 2012 N.Y. Misc. LEXIS 2311, 2012 N.Y.
       Slip Op. 31284(U) (Nassau Co. 2012) .........................................................................16, 18

 O'Neill v. N.Y. Univ., 97 A.D.3d 199 (1st Dept. 2012) ..........................................................15, 18

 Vengroff v. Coyle, 231 A.D.2d 624, 625 (2d Dept. 1996) ............................................................14

 Weis v. Schuebart, 2012 N.Y. Misc. LEXIS 2012, NY Slip Op 30820(U)
        (Suffolk Co. March 12, 2012) ......................................................................................16, 18

 Wilcox v. Newark Valley Cent. Sch. Dist., 74 A.D.3d 1558 (3d Dept. 2010) ..............................15

 Constitutions

 First Amendment to the U.S. Constitution.......................................................................................9

 Article 1, Section 8 to the New York State Constitution .................................................................9

                                                                 ii
Case 1:18-cv-06127-CBA-RML Document 46 Filed 06/12/19 Page 4 of 27 PageID #: 461




 Other Authorities

 Sack on Defamation §3:7, “Substantial Truth”) ..................................................................6




                                                            iii
Case 1:18-cv-06127-CBA-RML Document 46 Filed 06/12/19 Page 5 of 27 PageID #: 462



                                PRELIMINARY STATEMENT

        In vigorously opposing the motion to dismiss his defamation counterclaims, Mr. Langrick

 insists he has pleaded plausibly enough to proceed with a factually hopeless action – hopeless

 based on his own pleaded admissions. He claims that – if he is permitted to pursue highly-

 invasive discovery, intruding into the intimacies of 14 to 16 years of Ms. Morrison’s life and

 mental health – he can somehow transform his admittedly promiscuous, sexually-assaultive

 treatment of a drunk teenager he had just met on one night and day in May 2005 – a teenager

 who the police found was “heavily-impaired” by alcohol during the incident – into a completely

 “consensual” event not in any way amounting to “rape” or even “sexual assault” under current,

 officially-recognized definitions that he may not be happy about or agree with, but that he cannot

 contest.

        Mr. Langrick apparently hopes to excuse himself from his admitted sexual predations, by

 attempting to savage Ms. Morrison, in this action 14-years after the admitted events, by attacking

 her subsequent life and musings and her alleged lack of “credibility” and supposed “gold-

 digging.” But, as this Court will see from the very face of Mr. Langrick’s own pleadings, in the

 end of the day even Ms. Morrison’s “credibility” has – in a dispositive sense – been rendered

 irrelevant by the public record that speaks for itself and Mr. Langrick’s own damning

 admissions.




                                                 1
Case 1:18-cv-06127-CBA-RML Document 46 Filed 06/12/19 Page 6 of 27 PageID #: 463



                                   SUMMARY OF ARGUMENT


         The viability of Mr. Langrick’s defamation counterclaims cannot withstand his own

 pleaded admissions regarding his undisputed assault and unconsented sexual activity with

 Monica Morrison at Dartmouth in May 2005.

         It is Mr. Langrick’s burden to establish not only the falsity, but the “substantial falsity” of

 Ms. Morrison’s alleged defamations. Yet once again based on his own pleaded admissions it is

 clear that he will not be able to meet that burden and therefore that his defamation counterclaims

 are subject to dismissal. (Point I)

         It is also Mr. Langrick’s burden to prove Ms. Morrison’s communication of false facts.

 Yet when properly understood, in the context of Mr. Langrick’s wide-ranging pleaded

 admissions, at least two of the allegedly defamatory statements are best understood as absolutely

 privileged, nonactionable statements of opinion and are therefore subject to dismissal. (Point II)

         Finally, the subject of at least one of Mr. Langrick’s claims (the allegedly slanderous

 telephone call to Bloomberg) was made in a qualifiedly-privileged context and, once again due

 to his pleaded admissions, and also to his inability to support his claims of actual or common law

 malice, that claim is also legally deficient and subject to dismissal. (Point III)

         Accordingly, all three of Mr. Langrick’s defamation counterclaims are dismissible on the

 face of the pleadings – including Mr. Langrick’s many dispositive admissions – and therefore

 Ms. Morrison’s motion to dismiss defendant’s three counterclaims should be granted in its

 entirety.




                                                    2
Case 1:18-cv-06127-CBA-RML Document 46 Filed 06/12/19 Page 7 of 27 PageID #: 464



                                                 POINT I

      FALSITY IS THE SINE QUA NON OF A DEFAMATION CLAIM, AND IT IS MR.
       LANGRICK’S BURDEN TO ESTABLISH NOT ONLY THE FALSITY BUT THE
       “SUBSTANTIAL FALSITY” OF THE ALLEGED DEFAMATIONS; YET BASED
      ON HIS OWN PLEADED ADMISSIONS IT IS CLEAR THAT HE CANNOT MEET
                                THAT BURDEN


          Mr. Langrick attempts to stitch together “facts” showing a “plausible entitlement to

 relief.” He does not deny that it will be his burden – as the defamation plaintiff for these

 purposes – to prove the falsity of Ms. Morrison’s statements that she was “sexually assaulted,”

 and indeed “raped,” by Mr. Langrick under the currently-accepted legal definitions of those

 terms.

          But Mr. Langrick’s defamation claims addressed to truth or falsity are not plausible

 because – when all the incidental “facts” he pleads, primarily regarding Ms. Morrison’s allegedly

 nefarious motives to lie, and her lack of credibility and consistency – set forth “in great detail”

 are examined – he simply cannot get around their essential irrelevance to the dispositive power

 of the central facts he must admit – and that he contemporaneously admitted to the police and

 now admits in his pleadings – that as a matter of law make out an undeniable case validating the

 description of his admitted actions in May 2005 as sexual assault and indeed rape, as currently

 defined and commonly understood.

          One specific example of the pervasive implausibility will suffice: Mr. Langrick claims

 there is a plausible factual dispute that would enable him to sustainably allege that, rather than

 the admitted circumstances amounting to a sexual assault or rape occurring in the cupola with a

 woman “heavily impaired” by alcohol and thus unable to give her legal consent, this is a case

 with witnesses who can plausibly testify that his aggressive sexual activity was all “consensual.”




                                                   3
Case 1:18-cv-06127-CBA-RML Document 46 Filed 06/12/19 Page 8 of 27 PageID #: 465



         And what are these “plausible” factual allegations? That one or more “percipient”

 witnesses overheard Ms. Morrison making noises in the cupola consistent with extended,

 aroused, orgasmic sexual intercourse.

         But in pressing this point Mr. Langrick stretches credulity beyond the breaking point. On

 its face it is simply ridiculous to claim that witnesses to such audible sexual activity could

 possibly reach a credible judgment as to legal consent under the circumstances – including those

 pivotal circumstances of the excessive drinking of which witnesses near the cupola could not

 have been aware – that Mr. Langrick is constrained to admit in his pleadings. This includes the

 currently recognized, fact-based understanding – of which this court can take judicial notice –

 that a not insignificant percentage of the victims of even violent rape have been known to

 become sexually aroused, and some percentage to experience orgasms, even during such

 assaults.

         With all due respect to Mr. Langrick’s contention, his “percipient” witnesses cannot

 possibly reach a competent judgment that Ms. Morrison was not sexually assaulted or raped, but

 that she was in fact a consenting participant in the “amorous” sexual activity, based solely on her

 pattern of vocal excitement. Or, in other words, from the sound of it this must have been

 consensual sex. Of course, this is a ridiculous contention that is an insult to this Court’s

 intelligence as much as it is an insult to Ms. Morrison.

         On the other hand, this Court can hardly ignore the many, fundamentally questionable –

 actually quite outrageous – assumptions implicit in the Mr. Langrick's self-righteous insistence

 that – despite all of his damning admissions – he did nothing wrong and that it is he who has

 been, since that day in May 2005, the innocent victim of Ms. Morrison's "false" and

 "defamatory" allegations of sexual assault and rape.



                                                   4
Case 1:18-cv-06127-CBA-RML Document 46 Filed 06/12/19 Page 9 of 27 PageID #: 466



        Specifically, in attempting to cast doubt on Ms. Morrison’s claims, and to purportedly

 support his selection of a miscellany of allegedly competing “facts” that, he insists, could

 “plausibly” be collected to raise questions about the credibility of her claims of sexual assault

 and nonconsensual rape, Mr. Langrick asks this Court to ignore his admitted, pleaded facts in

 favor of what he now cavalierly wants this Court to credit and conclude was a run-of-the-mill,

 drunken frat-party “hook up” and sexual conquest of a willing, flirtatious – and well-satisfied –

 woman.

        In examining this claim of the facial plausibility of Mr. Langrick’s allegations that Ms.

 Morrison’s labeling of his actions as “sexual assault” or “rape” can be proven to be complete

 “falsehoods” and canards, this Court cannot but take into account at least the following of Mr.

 Langrick’s own, facially inconsistent, pleaded admissions:

          -   That he picked up a stranger and had (allegedly "consensual") full-on sexual
              intercourse with her barely hours after their first meeting;

          -   That this stranger with whom he allegedly had consensual sex was still a teenager,
              nearly 10 years younger than him;

          -   That he indulged in this promiscuous sexual encounter when he was admittedly
              extremely drunk and (at least later in Ms. Morrison’s room) totally out of control of
              himself and his bodily functions;

          -   That he indulged in the sexual encounter knowing that Ms. Morrison was also drunk
              and (if he had bothered or been able to consider this for even a moment in his own
              drunken state) that she was thus by law unable to consent to the sexual intercourse;

          -   That he indulged in the sexual encounter while not only drunk but while having
              recently and illegally ingested cocaine in close proximity to that same time period,
              for the possession of which he was ultimately arrested and criminally charged;

          -   That in having sex with this teenage stranger, he did not bother to use a condom (a
              choice itself widely considered to be dangerously assaultive), thus placing both
              parties at risk of STI’s and Ms. Morrison at risk of a teenage pregnancy at the hands
              of a 29-year-old stranger under circumstances where he would be highly unlikely, to
              say the least, to accept the potential responsibilities of fatherhood;



                                                  5
Case 1:18-cv-06127-CBA-RML Document 46 Filed 06/12/19 Page 10 of 27 PageID #: 467



            -   That in his out-of-control, alcohol and possibly drug-induced intoxication, he was
                also responsible for all of the outrageous, obscene activities when in Ms. Morrison's
                dorm room that he now also candidly admits to in his pleadings (although he
                originally claimed to police that he was too out of it to remember any of the
                grotesque carnage he had there inflicted on Ms. Morrison and her roommates, and for
                which he later purported to “apologize,” when told about what he had done).

            -   And so, finally, can it really be said to be “plausible” that, under all of those
                admitted, damning, pleaded circumstances, Mr. Langrick could reasonably be found
                to be the innocent victim of defamatory “lies” about that very same, admitted,
                promiscuous, alcohol and drug-fueled sexual encounter – lies supposedly concocted
                out of whole cloth by Ms. Morrison for allegedly nefarious reasons – while at the
                same time he could plausibly allege that it is provably false and defamatory to label
                this encounter to be “rape” or even “sexual assault” as a factual or legal matter?

            Mr. Langrick also neglects to address the fact that his burden is actually to prove the

  “substantial” falsity of Ms. Morrison’s claims – claims that on their face are consistent with Mr.

  Langrick’s own pleaded admissions. As the U.S. Supreme Court has held:

            “The common law of libel takes but one approach to the question of falsity,
            regardless of the form of the communication… It overlooks minor inaccuracies
            and concentrates upon substantial truth.” Masson v. New Yorker Magazine, Inc.,
            501 U.S. 496, 516-17 (1991). (Emphasis added.)


            And, as Judge Robert Sack has noted, with regard to the issue of “truth” in a defamation

  action, “the import of the words of which complaint is made and as to which falsity must be

  established is not confined to their technical meaning.” (Sack on Defamation §3:7, “Substantial

  Truth”)

            Judge Sack then illustrates that concept of “substantial truth,” with reference to the on-

  point case of CACI Premier Tech., Inc. v. Rhodes, 536 F.3d 280 (4th Cir. 2008). In Rhodes, the

  libel plaintiff complained of use of the word “torture,” in connection with the notorious abuse of

  prisoners at Abu Ghraib during the Iraq War. The Fourth Circuit concluded that “a reasonable

  listener would have understood that [the defendant] was not using the word ‘torture’ in any




                                                      6
Case 1:18-cv-06127-CBA-RML Document 46 Filed 06/12/19 Page 11 of 27 PageID #: 468



  narrow, legalistic sense, but in a broader sense that encompassed the range of severe abuses at

  Abu Ghraib.…” Id. at 297.

         That is precisely the same situation here where Plaintiff admits, as he must, that he had

  sexual intercourse with a drunk Ms. Morrison under circumstances as to which, at the very least,

  reasonable questions can be raised – and well-founded opinions can be stated – regarding the

  assaultive nature of the admitted activities and also regarding the existence vel non of legal

  consent in the absence of any contemporaneous finding of such consent.

         Therefore, under the substantial truth doctrine, where proof of falsity must go to the

  “gist” or “sting” of the alleged defamation, Ms. Morrison is not bound to the narrowest criminal

  construction of the terms “sexual assault” and “rape,” and therefore where a reasonable reader

  could have understood that she was not necessarily using the words only in a “narrow, legalistic

  sense,” but in a “broader sense that encompassed the range of,” here, sexual abuses and

  promiscuous activities to which Mr. Langrick has already admitted.

         Specifically applying the doctrine of substantial truth here, Mr. Langrick’s First

  Counterclaim for Slander is a perfect example of these fundamental principles of modern, post-

  Sullivan, defamation law. Thus, Mr. Langrick’s claim, regarding Ms. Morrison’s allegedly

  slanderous statements to the HR Department at Bloomberg, appears to be that use of the terms

  attempted “sexual assault” and attempted “rape” must be understood as conveying their most

  severe legalistic connotation. Yet, a reasonable reader is not assumed to believe – incorrectly –

  that Ms. Morrison has the power to indict Mr. Langrick on criminal charges. In any event, in her

  statements to Bloomberg, as recited in haec verba in Mr. Langrick’s First Counterclaim, Ms.

  Morrison actually undertook to address and dispel such an over-reading, when she made clear

  during the same call that she was in fact not – indeed she could not have been – asserting the



                                                   7
Case 1:18-cv-06127-CBA-RML Document 46 Filed 06/12/19 Page 12 of 27 PageID #: 469



  strongest criminal connotation of those labels. That is because, at the same time that she

  referenced attempted sexual assault and rape, she also immediately and truthfully acknowledged

  that “the police did nothing.” (Answer and Counterclaims ¶193). In so stating, Ms. Morrison

  made crystal clear to a reasonable listener that she was in fact not asserting the strongest possible

  meaning of criminality – i.e., that Mr. Langrick had been charged and perhaps convicted of the

  crimes of sexual assault or of rape.

           And so, under the doctrine of “substantial truth,” it is clear that Mr. Langrick will not be

  able to meet his burden to establish the substantial falsity of Ms. Morrison’s use of the terms

  sexual assault and rape, in their common, non-criminal sense. And as we have already

  demonstrated, Mr. Langrick’s admissions about his sexual intercourse in the cupola1 with Ms.

  Morrison herself “heavily impaired” by alcohol, preclude a finding of substantial falsity in regard

  to use of the labels “sexual assault” and “rape” – certainly at the very least in their reasonably-

  understood, non-criminal connotations. For surely, it is not logically possible for Mr. Langrick –

  given Mr. Langrick’s pleaded admissions – to establish the substantial falsity of labeling Mr.

  Langrick’s admitted, promiscuous, unprotected, sexual activities with a drunk teenager as

  “sexual assault.” The same can be said for “rape,” especially as the currently accepted, official

  federal definition of that term is no more than the “slightest [sexual] penetration, without legal

  consent.”

  1
    When carefully parsed Mr. Langrick’s pleadings, and his opposing brief, frequently conflate and thus attempt to
  obfuscate the two episodes of alleged sexual assault and rape – the first being the sexual intercourse in the cupola
  candidly admitted in his pleadings and the second being in Ms. Morrison’s bed where no third-party witness can say
  for certain exactly what did or did not happen under those covers. Nonetheless, it is undisputed that Ms. Morrison’s
  roommate and her boyfriend heard Mr. Langrick moaning sexually under those covers. And it remains unclear
  whether Mr. Langrick denies having any recollection of what happened in the dorm room and under the covers or
  whether he acknowledges making those sexual noises but insists that somehow he clearly remembers that he did not
  penetrate or attempt to penetrate Ms. Morrison at that time, while she was unconscious or sleeping, albeit that he
  admits to having had wild, consensual sex with her in the cupola and he insists – in the end irrelevantly – that she
  willingly invited him into her bed back in the dorm room. And, of course, it is crystal clear as a legal matter that any
  alleged “consent” in the cupola would not automatically carry over to the dorm room.


                                                             8
Case 1:18-cv-06127-CBA-RML Document 46 Filed 06/12/19 Page 13 of 27 PageID #: 470




                                                    POINT II

          UNDER NEW YORK’S HIGHLY-PROTECTIVE CONSTITUTIONAL REGIME
      PROTECTING STATEMENTS OF OPINION, AND BASED ON MR. LANGRICK’S OWN
      PLEADED ADMISSIONS, MS. MORRISON IS ABSOLUTELY PRIVILEGED TO HOLD
      AND TO STATE HER WELL-SUPPORTED OPINION, BASED ON THOSE ADMITTED
        FACTS, THAT THE DRUNKEN SEXUAL ACTIVITY SHE EXPERIENCED AT THE
         HANDS OF MR. LANGRICK WAS “SEXUAL ASSAULT” OR INDEED “RAPE”


          In his opposing papers, Mr. Langrick does not gainsay New York’s powerful

  commitment, under Article 1, Section 8 of the New York State Constitution, even more so than

  under the First Amendment, to seek and apply with great care a deep understanding and

  assessment of allegedly defamatory factual statements that, in context, may be best understood

  and treated as opinions. As the Court of Appeals has frequently emphasized:

          “This State, a cultural center for the Nation, has long provided a hospitable
          climate for the free exchange of ideas. That tradition is embodied in the free
          speech guarantee of the New York State Constitution, beginning with the ringing
          declaration that "every citizen may freely speak, write and publish * * *
          sentiments on all subjects." (NY Const, art I, § 8.) Those words, unchanged since
          the adoption of the constitutional provision in 1821, reflect the deliberate choice
          of the New York State Constitutional Convention not to follow the language of
          the First Amendment, ratified 30 years earlier, but instead to set forth our basic
          democratic ideal of liberty of the press in strong affirmative terms (see, Forkosch,
          Freedom of the Press: Croswell's Case, 33 Fordham L Rev 415 [1965]).

  Immuno AG v. Moor-Jankowski, 77 N.Y.2d 235, 249, cert. denied, 500 U.S. 954 (1991).2




  2
    The common and constitutional law of defamation – in the U.S. Supreme Court and in New York – has, at least
  since 1964, attempted to accommodate itself to the advancement of important social trends as well as to the
  expansion of our freedom of expression.




                                                         9
Case 1:18-cv-06127-CBA-RML Document 46 Filed 06/12/19 Page 14 of 27 PageID #: 471



         In order to achieve this overarching goal, the Court of Appeals has commanded that not

  only must the “specific” context of each of the statements here at issue be carefully analyzed but

  also that the broader “social” context must be sought out and defined as well. What more clarion

  call could there be – in this Court’s evaluation of the facial viability of the defamation

  counterclaims in this case – to seek a deeper understanding of the plight of victims (it seems the

  preponderance of them women) subjected to similar, sexually-assaultive treatment.

  Unfortunately, discussion of such abuses has, heretofore, too often been oppressed by a societal

  blanket of silence that has historical been thrown over these delicate but hugely consequential

  matters. And such silence will continue, unless the law is applied sensitively enough to

  accommodate itself to these new understandings and realities, and to protect free expression in

  the process as per the applicable constitutional commands.

         Although Mr. Langrick recognizes, as he must, New York’s oft-stated intent to achieve

  broad constitutional protection for statements of opinion, in these context of defamation actions,

  he nonetheless rejects the argument that accusations of “sexual assault” and “rape” can possibly

  be considered anything but statements of fact unrestrictedly subject to claims of defamation.

          Upon the requisite deep and careful analysis, this court will appreciate that there is a

  huge distinction between allegations of sexual assault and rape only made long after the fact,

  where no contemporaneous and reliable record has been made and preserved. In contrast here,

  Ms. Morrison contemporaneously brought her experience to the attention of college, and then

  also to local police authorities. As a result, as copiously recognized and acknowledged in Mr.

  Langrick’s own pleadings, there still exists a historical record that can provide factual support to

  the victim, in speaking out years later, about what she experienced and, in the current

  circumstances, that more than sufficiently lend support to her view that she had been subjected to



                                                   10
Case 1:18-cv-06127-CBA-RML Document 46 Filed 06/12/19 Page 15 of 27 PageID #: 472



  sexual assault and rape. For better or worse, other arguably sincere protestations of such prior

  sexual assaults, when kept completely secret for years, will be far more difficult to justify as

  opinions based on admitted facts in the absence of the kind of contemporaneous record available

  in this case.

          Nor does Mr. Langrick explain how, in the end of the day, New York’s powerful

  commitment to the protection of opinion, in the context of its broader commitment to freedom of

  expression, can possibly be achieved without according due latitude to the “sentiments” of a

  woman – who was undeniably subjected to the indecent, horrifying treatment detailed and

  admitted by Mr. Langrick back in 2005 – and without leaving a documented victim of such

  sexual abuse free to express her deeply personal view that she had been sexual assaulted and

  indeed to raped, under currently-accepted definitions.

          Mr. Langrick correctly cites the prevailing test for separating protected expressions of

  opinion from actionable statements of fact, namely:

          (1) whether the specific language in issue has a precise meaning which is readily
          understood; (2) whether the statements are capable of being proven true or false;
          and (3) whether either the full context of the communication in which the
          statement appears or the broader social context and surrounding circumstances are
          such as to signal . . . readers or listeners that what is being read or heard is likely
          to be opinion, not fact.

  Gross v. New York Times Company, 82 N.Y.2d 146, 153 (1993); quoted by Brian v Richardson,

  87 N.Y.2d 46, 51 (1995); Mann v. Abel, 10 N.Y.3d 271, 276 (2008).

          However, Mr. Langrick fails to heed the repeated, governing admonition of the New

  York Court of Appeals that courts must begin, rather than end, with analysis of the context in

  which the communication is made:

          Isolating challenged speech and first extracting its express and implied factual
          statements, without knowing the full context in which they were uttered, indeed
          may result in identifying many more implied factual assertions than would a
          reasonable person encountering that expression in context.

                                                    11
Case 1:18-cv-06127-CBA-RML Document 46 Filed 06/12/19 Page 16 of 27 PageID #: 473



  Immuno AG., supra, 77 N.Y.2d at 255.

           When Mr. Langrick finally deigns to consider context, he falsely suggests, for example,

  that Ms. Morrison contends “statements made on the internet are ‘pure opinion.’” Brief in Op.

  15. That is not at all her contention. Ms. Morrison merely cited a series of cases supporting New

  York courts’ important recognition that people encountering statements on the Internet are

  inherently more likely to receive them as opinion rather than fact as they might in the context of

  news reporting. Only in the case of the MyLife posting did Ms. Morrison claim that her

  statement was pure opinion, and only then because it was couched in the conditional: “If you

  believe that penetrating and attempting anal sex with an unconscious woman is rape, then you

  would likely call him a rapist.”

           Mr. Langrick also seeks to muddy the waters by conflating “the internet cases cited by

  Ms. Morrison” and contending that “all involve clear instances of rhetorical hyperbole, heated

  argument, conjecture, and imprecise language that are readily distinguishable from Ms.

  Morrison’s specific and explicit claims that Mr. Langrick followed her home and raped her while

  she was unconscious.” Brief in Op. at 15.

           Once again, Mr. Langrick pushes his point much too far. Each of the three alleged

  defamations must be separately evaluated in their context for purposes of the mandated, careful

  opinion analysis. And Ms. Morrison has never suggested otherwise.

           First, as to the alleged Bloomberg “slander,” Ms. Morrison has of course not advanced an

  Internet context claim in connection with her qualifiedly-privileged telephone call directly to

  Bloomberg – see Point III, infra.3



  3
   We set forth below (see Point III) our further analysis of qualified privilege for purposes of this action. As there
  explained, Ms. Morrison is only asserting qualified privilege with respect to the call to Bloomberg (First
  Counterclaim for Slander). Similarly, Ms. Morrison does not assert that the call to Bloomberg was in tone or context

                                                           12
Case 1:18-cv-06127-CBA-RML Document 46 Filed 06/12/19 Page 17 of 27 PageID #: 474



           Second, as to the Vimeo4 post: this is clearly an Internet context; and it is a good example

  of how presentations on particular Internet sites are, due to the format of their presentation, and

  the scope and nature of the topics they address, simply not reasonably received by readers or

  viewers as presenting assertions intended to be understood as statements of fact. To suggest that

  the word “rapist” – standing alone – is not an opinion in the case of the Vimeo posting ignores

  the hyperbolic tone of name-calling, the obscure context (framing with a single word a

  seemingly otherwise unrelated videotape of a business lecture), as well as the inherent ambiguity

  of well-recognized alternate (non-sexual) meanings of the word “rape” – such as, among others,

  “an act of plunder, violent seizure, or abuse; despoliation; violation, as in ‘the rape of the

  countryside.’” https://www.dictionary.com/browse/rapist.

           And finally, the “personal review” in MyLife.com is both by context and language a

  paradigmatic example of an online posting that no even slightly knowledgeable Internet user

  would confuse with factual reporting. The site is devoted exclusively to highly-idiosyncratic and

  opinionated personal evaluations on a website that is clearly also the home of opinion – opinions

  that will generate a “reputation score.” Reputation scores – if they mean anything – surely are

  not received as, nor are expected to be, “the facts, and only the facts.”

           Mr. Langrick also argues that Ms. Morrison “entirely fails to address numerous New

  York cases holding that direct and specific accusations of serious criminal or sexual misconduct .

  . . are not only actionable but are defamatory per se.” Brief in Op. 13 (emphasis in original). Of

  an opinion. But that claim does remain subject to the issue of proof of falsity/substantial falsity addressed in Point I,
  supra.
  4
    Vimeo is an internet community where people are free to post videos on essentially any topic, whether fiction,
  nonfiction, feature films, corporate videos (as Mr. Langrick’s video was), wild conspiracy theories, and more. This
  is certainly the type of Internet site courts have in mind when they recognize that people do not and cannot expect
  they are receiving journalistically-curated, factual information as opposed to unfiltered opinions.




                                                             13
Case 1:18-cv-06127-CBA-RML Document 46 Filed 06/12/19 Page 18 of 27 PageID #: 475



  course, the issue here is not whether Ms. Morrison’s statements would – if actionable – be

  defamatory “per se,” but whether or not they are even actionable in the first place. See, e.g.,

  Gross v. New York Times Company, 82 N.Y.2d 146, 155 (1993) (“there is simply no special rule

  of law making criminal slurs actionable regardless of whether they are asserted as opinion or

  fact”); Torain v. Liu, 279 F. App'x 46, 47 n.2 (2d Cir. 2008) (“While specific allegations of

  particular criminal conduct may be actionable, there is simply no special rule of law making

  criminal slurs actionable regardless of whether they are asserted as opinion or fact") (internal

  quotations and citations omitted); cited by Vengroff v. Coyle, 231 A.D.2d 624, 625 (2d Dept.

  1996); see also the widely-cited Court of Appeals case, Brian v. Richardson.

          Beginning with context, as Immuno instructs, both the immediate online context and the

  broader social context signal to the reader of the MyLife.com review that they are encountering

  opinion. First, and by definition, it is a review. And a “personal review” – especially one that

  appears on an obviously opinionated Internet site like MyLife.com.5 Moreover, Ms. Morrison

  clearly signaled, in her MyLife review, that she “was not a disinterested observer,” see Brian,

  supra, 87 N.Y.2d at 53, and she also set out the basis for her personal opinion, “leaving it to the

  readers to evaluate it for themselves.” Id. at 53-54.

          Finally, neither does Mr. Langrick explain how, in the end of the day, New York’s

  powerful commitment to the protection of opinion, in the context of its broader commitment to

  freedom of expression, can possibly be achieved and secured without according due latitude to

  the opinions of a woman who has been subjected to the treatment admitted by Mr. Langrick back

  5
    The cases are legion holding that "reviews" are not reasonably read as statements of fact. See, e.g., Mr. Chow of
  New York v. Ste. Jour Azur S.a., 759 F.2d 219 (2d Cir. 1985): “Restaurant reviews are also the well recognized home
  of opinion and comment. Indeed, "[b]y its very nature, an article commenting upon the quality of a restaurant or its
  food, like a review of a play or movie, constitutes the opinion of the reviewer."




                                                          14
Case 1:18-cv-06127-CBA-RML Document 46 Filed 06/12/19 Page 19 of 27 PageID #: 476



  in 2005, without being able to express her deeply personal – yet perfectly reasonable – opinion

  that his actions – in all of their damning, admitted grotesquery – amounted to “sexual assault”

  and indeed to “rape,” under currently accepted definitions.


                                             POINT III

        AS A MATTER OF LAW, THE PLEADINGS THEMSELVES ESTABLISH MS.
              MORRISON’S QUALIFIED PRIVILEGE WITH REGARD TO THE
                               BLOOMBERG CALL

         Mr. Langrick contends that “qualified privilege is an affirmative defense to be raised in

  [an] answer rather than on a motion to dismiss.” Brief in Opposition at 19 (citing Johnson v.

  MediSys Health Network, No. CV-10-1596, 2011 WL 4101323 at *13, 2011 U.S. Dist. LEXIS

  156828 (E.D.N.Y. Sept. 8, 2011). While the cited quotation from the Johnson case is correct, the

  claim that qualified privilege cannot be successfully raised on a motion to dismiss is most

  definitely not a correct statement of the law in New York.

         This is immediately apparent upon reading the case cited by the magistrate judge in

  Johnson. What the Third Department decision on which Johnson relied actually said is that the

  qualified privilege defense “does not lend itself to a preanswer motion to dismiss pursuant to

  CPLR 3211(a).” Wilcox v. Newark Valley Cent. Sch. Dist., 74 A.D.3d 1558, 1562 (3d Dept.

  2010) (emphasis added).

         Whether or not the assertion of a qualified privileged always “lend[s] itself” to a motion

  to dismiss, it is clear that New York courts do not hesitate to grant motions to dismiss based on

  qualified privilege when applicable. See, e.g., O'Neill v. N.Y. Univ., 97 A.D.3d 199, 213 (1st

  Dept. 2012) (granting motion to dismiss because complaint “contains no more than conclusory

  allegations of malice”); Ferguson v. Sherman Square Realty Corp., 30 A.D.2d 287, 288 (1st

  Dept. 2006) (same; reversing trial court and granting defendants’ motion to dismiss ); Garson v.


                                                  15
Case 1:18-cv-06127-CBA-RML Document 46 Filed 06/12/19 Page 20 of 27 PageID #: 477



  Hendlin, 141 A.D.2d 55, 65 (2d Dept. 1988) (granting motion to dismiss because conclusory

  allegations of malice are insufficient to overcome qualified privilege); M.V.B. Collision Inc. v.

  Kirchner, 2012 N.Y. Misc. LEXIS 2311, 2012 N.Y. Slip Op. 31284(U) (Nassau Co. 2012)

  (granting motion to dismiss based absence of showing of malice); Weis v. Schuebart, 2012 NY

  Slip Op 30820(U) (Suffolk Co. March 12, 2012) ) (granting motion to dismiss because

  “allegations of malice contained in the plaintiff's affidavit, submitted in opposition to the motion,

  are based on no more than surmise, conjecture and suspicion and are, thus, insufficient to raise a

  triable issue of fact”)).

            Mr. Langrick also claims that “Ms. Morrison does not identify any facts alleged in Mr.

  Langrick’s Counterclaims establishing the existence of a cognizable duty or shared common

  interest between Ms. Morrison and either Bloomberg or the global internet audience.” Brief in

  Op. 19.

            This is also not correct.

            In her Declaratory Judgment Complaint, Ms. Morrison has identified such a common

  interest with Bloomberg, and Mr. Langrick cannot deny it. In fact, Mr. Langrick once again

  confirms the factual basis for that common interest in his own pleadings:

            Complaint ¶13. What her research revealed, among other things, was that
            Defendant’s executive position required him to visit colleges and universities to
            potentially interact with students on those campuses.

            Answer ¶13. Defendant lacks information or knowledge sufficient to form a belief
            as to what research Plaintiff did or did not do and what it did or did not reveal,
            and therefore denies that portion of the allegations in Paragraph 13. Defendant
            admits that as part of his duties at Bloomberg he did on occasion travel to college
            and university campuses and interact with students on those campuses.

            Ms. Morrison has alleged that she was motivated by a concern for “further potential

  [student] victims on college campuses.” Complaint ¶14. And this is surely a concern that

  Bloomberg would naturally share, as the corporate entity legally responsible for the on-the-job

                                                    16
Case 1:18-cv-06127-CBA-RML Document 46 Filed 06/12/19 Page 21 of 27 PageID #: 478



  activities of its executive and agent, Mr. Langrick, whether in the Bloomberg offices or else

  traveling in the field.

           Under New York law, once a defamation defendant has asserted a qualified privilege, the

  plaintiff bears the burden of overcoming (“defeasing”) it by establishing that the defendant was

  motivated by “malice,” which encompasses either “actual malice” (i.e., knowledge of falsity or

  high degree of awareness of probable falsity) or “common law malice” (i.e., hatred or ill will).

  See Liberman v. Gelstein, 80 N.Y.2d 429, 437-38 (1992).

           Notwithstanding Mr. Langrick’s claim that he “amply alleges both actual and common

  law malice,” sufficient to defease the qualified privilege, Brief in Op. 20, in actuality he can

  establish neither type of malice here. Although it is correct that Mr. Langrick has purported to

  describe in a legal sense both actual and common law malice here, unlike factual allegations it is

  now well understood that courts need not accept legal conclusions as true:

           First, although a court must accept as true all of the allegations contained in a
           complaint, that tenet is inapplicable to legal conclusions, and threadbare recitals
           of the elements of a cause of action, supported by mere conclusory statements, do
           not suffice.

  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).6




  6
    Mr. Langrick's counterclaims do attempt to get beyond conclusory allegations, but only with respect to "actual
  malice" (i.e., knowledge of falsity or reckless disregard). Yet on their face the allegations of actual malice fail.
  (Answer and Counterclaims ¶¶ 248-254.) Thus, as far as his attempts to identify "actual malice," at the time Ms.
  Morrison originally made her charge of sexual assault, in 2005, the police had found that she was "heavily impaired
  due to alcohol" during the assaults. And Mr. Langrick has acknowledged, as he must, that the police report “speaks
  for itself,” and as an Exhibit to the Declaratory Judgment Complaint. It is therefore totally inadequate – indeed it is
  essentially meaningless – to tautologically argue, as to her alleged “actual malice,” that Ms. Morrison must have
  known her charge of sexual assault was false “because she was there.” Yes, she was there. And she was also there to
  experience Mr. Langrick's admitted, promiscuous sexual activity with her (including active genital penetration for
  one hour, he claims) while she was "heavily impaired due to alcohol," and when she thus could not have legally
  consented to Mr. Langrick’s unprotected – and thus also very risky – sexual predations. And at the time in 2018,
  when Ms. Morrison conveyed similar charges to Bloomberg, she had had 13 years to further reflect on the
  fundamental truth and significance of Mr. Langrick’s assault on her in 2005. So the assertion that she had actual
  knowledge of the falsity of her claims of assault and rape is totally inadequate on its face.


                                                            17
Case 1:18-cv-06127-CBA-RML Document 46 Filed 06/12/19 Page 22 of 27 PageID #: 479



          This is true whether such legal conclusions are part of a complaint (or counterclaim) or

  instead asserted as part of an attempt to defease a defendant’s claim of a qualified privilege at the

  motion stage. See O'Neill, supra at 213 (“complaint fails to overcome this privilege because it

  contains no more than conclusory allegations of malice”); Ferguson, supra at 288 (1st Dept.

  2006) (same; reversing trial court and granting defendants’ motion to dismiss); Garson, supra at

  65 (conclusory allegations of malice insufficient to overcome qualified privilege); M.V.B.

  Collision, supra (applying qualified privilege and granting defendant’s motion to dismiss); Weis

  v. Schuebart, supra at ¶ 5 (“allegations of malice contained in the plaintiff's affidavit, submitted

  in opposition to the motion, are based on no more than surmise, conjecture and suspicion and

  are, thus, insufficient to raise a triable issue of fact”).

          Moreover, Mr. Langrick’s argument that Ms. Morrison was motivated by “common law

  malice” (i.e., hatred of or ill will) is also defeated by the stringent requirement in New York that,

  as a matter of law, the defamation claimant must establish the defendant was motivated solely by

  such hatred or ill. This rule has been clearly and definitively established in the leading Court of

  Appeals case on the issue:

          “If the defendant's statements were made to further the interest protected by the
          privilege, it matters not that defendant also despised plaintiff. Thus, a triable
          issue is raised only if a jury could reasonably conclude that “malice was the one
          and only cause for the publication.”

  Liberman, supra, at 439 (emphasis added).

          Here, Mr. Langrick himself has already pled, and has thus at least implicitly

  acknowledged, that Ms. Morrison was motivated by a motive other than ill will:

          “Indeed, Ms. Morrison made these defamatory statements to the human resources
          department at Mr. Langrick’s employer for the express purpose of attempting to
          get him fired from his job.”

  Counterclaim ¶264.


                                                      18
Case 1:18-cv-06127-CBA-RML Document 46 Filed 06/12/19 Page 23 of 27 PageID #: 480



           That is, even assuming arguendo that Ms. Morrison wanted Bloomberg to fire Mr.

  Langrick because she despised him, she was also motivated by concern for “further potential

  victims on college campuses,” Declaratory Judgment ¶14, a concern that Bloomberg would

  naturally share. Because Ms. Morrison’s “statements were made to further the interest protected

  by the privilege, it matters not that defendant also despised plaintiff,” Liberman, supra, or, for

  that matter, that she allegedly wanted him to be fired. But Mr. Langrick also pleads no basis for

  that surmise. For example an equally reasonable explanation for her statements to Bloomberg, is

  that Ms. Morrison simply – but importantly – wanted Mr. Langrick to be carefully supervised

  and monitored based on more complete information regarding his previous, admitted, drunken

  interaction with a student on a college campus, including all of its unsavory aspects and

  consequences. It is very fair to imagine that Mr. Langrick never revealed that most relevant and

  significant information to his employer, before he was sent out in the field to colleges and

  universities in order to interact with students.

           Finally, it is also significant, for purposes of Mr. Langrick’s First Counterclaim for

  Slander, that Ms. Morrison’s message to Bloomberg was not broadcast widely,7 but was

  basically targeted and conveyed to only a single person in the Bloomberg Human Resources

  Department (Answer & Counterclaims ¶192). And that was undeniably a person at Bloomberg

  who had an especially great and targeted institutional interest in the kind of concern Ms.

  Morrison was raising about the potential corporate liability that could be caused by an employee

  of the company should he misbehave in the course of his duties while “traveling to college and

  university campuses and interacting with students.”

  7
   Indeed, Mr. Langrick challenges Ms. Morrison’s qualified privilege defense only with respect to the Second and
  Third Counterclaims. Mr. Langrick thus implicitly concedes that the targeted nature of Ms. Morrison’s
  communication with respect to his First Counterclaim at least brings that claim within the general ambit of qualified
  privilege.


                                                           19
Case 1:18-cv-06127-CBA-RML Document 46 Filed 06/12/19 Page 24 of 27 PageID #: 481



             Under New York law, “where there is no dispute as to the facts, the determination as to

  whether a qualified privilege exists is one for the court and not the jury.” O'Neil v. Peekskill

  Faculty Assoc., 120 A.D.2d 36, 42, (2d Dept. 1986); accord Harris v. Hirsh, 228 A.D.2d 206,

  207 (2d Dept. 1996). Here, it is clear that Mr. Langrick has failed to allege either the actual

  malice, or the common law malice, required to defease Ms. Morrison’s qualified privilege with

  respect to the First Counterclaim for Slander.

             Accordingly, on this basis alone, this Court should dismiss the First Counterclaim on the

  ground that it relates to a publication that was, as a matter of law, qualifiedly privileged.



                                            CLOSING STATEMENT

             In his opposing papers, Mr. Langrick vigorously complains “that Ms. Morrison has

  attempted to support her Motion and Memorandum with materials that are far afield from the

  allegations in Mr. Langrick’s Counterclaims and completely irrelevant and immaterial to the

  question of whether Mr. Langrick has pled plausible defamation claims against her.”8

             This Court will not have observed any dearth of analysis of Mr. Langrick’s many

  dispositive admissions in this Reply Memorandum, spotlighting that Mr. Langrick’s claims of

  defamation, under the undenied circumstances, are totally implausible.

         Moreover, as we have also demonstrated, the various legal standards applicable to

  defamation claims in New York not only permit consideration of the broader social context of

  the allegedly defamatory statements – but they actually require it.

         In any event, of course, this Court is never required to leave common knowledge and

  common sense back in chambers when she rules on a motion like this – a motion that is being


  8
      See Defendant Langrick's Memorandum of Law in Opposition to the Motion to Dismiss, Point I, at 5.


                                                           20
Case 1:18-cv-06127-CBA-RML Document 46 Filed 06/12/19 Page 25 of 27 PageID #: 482



  made in the context of new revelations and perceptions about the definition and social

  significance of what is being revealed to be a pattern of widespread sexual harassment, sexual

  abuse, sexual violence, sexual assault and rape along with historically systematic efforts to cover

  up such wrongdoing or else at least to be shamed from speaking about it.

       Finally, although it is acknowledged that this is not itself an independent reason supporting

  the grant of Ms. Morrison’s motion to dismiss the defamation counterclaims, there will be an

  additional benefit – which will we submit certainly advance the interests of justice – deriving

  from such a dismissal. That is because it has become clear that Mr. Langrick is poised, if given

  the opportunity, to vigorously pursue highly offensive discovery in an attempt to invade and to

  fish through Ms. Morrison’s most intimate personal life and ruminations, her employment

  records (also for highly-questionable purposes) and her confidential medical and psychological

  records, over a period of 14 to 16 years – nearly half of Morrison’s life.

       Based on the issues presented on this motion, such intrusive discovery will ultimately be

  properly seen as bootless and irrelevant. And, if such unwarranted discovery is not nipped in the

  bud, it will unavoidably have the very unfortunate result – for no good reason, we submit – of

  “triggering” Ms. Morrison’s traumatic recollections of the events of 2005, and their aftermath,

  for the balance of her years after at Dartmouth, and thereafter to the present day.9




  9
    It has been suggested by Mr. Langrick that Ms. Morrison cannot but have expected and understood that her
  Declaratory Judgment action would inevitably result in discovery, some of it unavoidably personally intrusive. But,
  as should be self-evident, the primary purpose of Ms. Morrison's action was to head off, and to protect herself from,
  the meritless and intrusive defamation action that Mr. Langrick had been threatening against her for upwards of a
  year before she brought this action whose primary intention was to put an end to Mr. Langrick's threats.


                                                           21
Case 1:18-cv-06127-CBA-RML Document 46 Filed 06/12/19 Page 26 of 27 PageID #: 483



                                          CONCLUSION

         For all of the foregoing reasons, Ms. Morrison’s motion to dismiss all three of Mr.

  Langrick’s defamation counterclaims should be granted in its entirety.

         In addition, in light of the intimate relationship between Ms. Morrison’s First Claim for

  Declaratory relief, and the first of Mr. Langrick’s defamation counterclaims, this Court should

  also examine – with the input of the parties to the extent appropriate – the full implications of

  any grant of Ms. Morrison’s motion to dismiss for the grant or approval of Ms. Morrison’s

  closely-related First Claim for a Declaratory Judgment against Mr. Langrick.



  Dated: June 11, 2019

                                              ______/s/
                                              Henry R. Kaufman (HK-7283)
                                              HENRY R. KAUFMAN, PC
                                              Attorneys for Plaintiff
                                              Counterclaim Defendant Monica
                                              Morrison
                                              60 East 42nd Street, 47th Floor
                                              New York, New York 10165
                                              (212) 880-0842

  Of Counsel:

  Carol A. Schrager, Esq.




                                                 22
Case 1:18-cv-06127-CBA-RML Document 46 Filed 06/12/19 Page 27 of 27 PageID #: 484



  CERTIFICATE OF SERVICE .
  I hereby certify that a true and correct copy of Morrison’s Reply Memorandum of Law in the above
  captioned matter was served on the below counsel of record on June 11, 2019, in accordance
  with the Rules of Civil Procedure:
  Thomas A. Clare (admitted pro hac vice)
  Elizabeth M. Locke (admitted pro hac vice)
  Andrew C. Phillips (admitted pro hac vice)
  Shannon B. Timmann (admitted pro hac vice)
  CLARE LOCKE LLP
  10 Prince Street
  Alexandria, VA 22314
  Telephone: (202) 628-7400
  Email: tom@clarelocke.com
  Email: libby@clarelocke.com
  Email: andy@clarelocke.com
  Email: shannon@clarelocke.com
  Daniel A. Singer (DAS 0978)
  THE LAW OFFICES OF DANIEL A. SINGER PLLC
  New York, New York 10017
  Telephone: (212) 569-7853
  Email: dan@singerlaw.com
  Attorneys for Defendant Robert Langrick
  Dated: June 11, 2019 By: /s/ Henry R. Kaufman
  Henry R. Kaufman
